UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1514



In Re:   RICHARD D. COOPER,


                Petitioner.




     On Petition for Writ of Mandamus.      (1:07-cv-00272-BEL)


Submitted:   June 25, 2008                   Decided:   July 10, 2008


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard D. Cooper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richard D. Cooper petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 42

U.S.C. § 1983 (2000) action.           He seeks an order from this court

directing the district court to act.                 Although we find that

mandamus      relief    is   not   warranted    because     the    delay   is    not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not act expeditiously.         We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented      in   the

materials      before    the   court   and     argument   would     not    aid   the

decisional process.

                                                                  PETITION DENIED




                                       - 2 -